Name: Council Regulation (EC) No 3023/95 of 22 December 1995 amending Regulation (EC) No 2878/94 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1995)
 Type: Regulation
 Subject Matter: trade;  tariff policy;  chemistry;  industrial structures and policy;  agricultural activity
 Date Published: nan

 29 . 12. 95 EN Official Journal of the European Communities No L 315/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3023/95 of 22 December 1995 amending Regulation (EC) No 2878/94 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1995) THE COUNCIL OF THE EUROPEAN UNION, Whereas current economic data suggest that the Community demand for non-Community imports of the products in question could in the course of the year exceed the volumes laid down in the above Regulations ; whereas the volumes of the quotas in question should therefore be increased :Having regard to the Treaty establishing the EuropeanCommunity, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas it is necessary, in particular, to ensure for all Community importers equal uninterrupted access to the said quotas and to ensure the uninterrupted application of the rate laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas production in the Community of certain indus ­ trial products will remain in the course of 1995 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a conside ­ rable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favou ­ rable terms ; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no reasonable obstacle to authorizing Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly,Whereas by Regulation (EC) No 2878/94 (') the Council opened, for 1995, Community tariff quotas for certain agricultural and industrial products, and in particular ferro-chromium containing by weight more than 6 % of carbon (Order No 09.271 1 ), and ferro-chromium contai ­ ning more than 1,5 % but no more than 4 % by weight of carbon and not more than 70 % of chromium (Order No 09.2799); HAS ADOPTED THIS REGULATION : Whereas by Regulation (EC) No 1404/95 (2), the Council increased for 1995 Community tariff quotas for ferro ­ chromium containing by weight more than 6 % of carbon (Order No 09.2711 ); Article 1 (') OJ No L 304, 29. 11 . 1994, p. 1 . Regulation as amended by Regulation (EC) No 1404/95 (OJ No L 140, 23 . 6 . 1995, p. 1 ). In Regulation (EC) No 2878/94 the table shown in Article 1 shall be replaced, for Order Nos 09.2711 and 09.2799, by the following table :V) OJ No L 140, 23. 6. 1995, p. 1 . No L 315/2 EN Official Journal of the European Communities 29 . 12. 95 Order No CN code Taric code Description Amount of quota Quota duty % End of quota period 09.2711 7202 41 91 7202 41 99 Ferro-chromium containing by weight more than 6 % of carbon 850 000 tonnes 0 31.12. 1995 09.2799 ex 7202 49 90 * 10 Ferro-chromium containing by weight 1 ,5 % or more but not more than 4 % of carbon and not more than 70 % of chromium 24 000 tonnes 0 31.12. 1995 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1995. For the Council The President L. ATIENZA SERNA